

MDU Resources Group, Inc.
NEO 2006 Base Compensation Table
Name
Title
 
 
 
Current Base
Compensation ($)
 
 
 
New Base
Compensation ($)
               
Martin A. White
 
Chairman of the Board and Chief Executive Officer
 
700,000
750,000
Terry D. Hildestad
 
President and Chief Operating Officer
 
475,000
525,000
Warren L. Robinson1 
Executive Vice President and Chief Financial Officer
 
425,000
425,000
John K. Castleberry
 
President and Chief Executive Officer, WBI Holdings, Inc.
 
370,000
370,000
Paul E. Gatzemeier
 
President and Chief Executive Officer, Centennial Energy Resources LLC
 
285,000
310,000
Vernon A. Raile
 
Executive Vice President and Chief Financial Officer2 
217,360
318,750




--------------------------------------------------------------------------------

1 Resigning as Executive Vice President and Chief Financial Officer effective
January 3, 2006 and retiring effective February 17, 2006.
2 Effective January 3, 2006.
 
In addition, Mr. Castleberry’s participation level under the Supplemental Income
Security Plan (“SISP”) will increase from level 66 to level 67, effective
January 1, 2006.


In addition, Mr. Gatzemeier’s participation level under the Supplemental Income
Security Plan (“SISP”) will increase from level 63 to level 64, effective
January 1, 2006.


In addition, Mr. Raile’s participation level under the Supplemental Income
Security Plan (“SISP”) will increase from level 60 to level 64, effective
January 1, 2006.